Citation Nr: 1626464	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1963 to February 1967.  The Veteran died in March 2008.  The appellant filed claims as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that with regard to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, she submitted a timely notice of disagreement (NOD) to the September 2008 denial in October 2008, and that the June 2011 statement of the case (SOC), while only listing the issue as entitlement to benefits under 38 U.S.C. § 1318, listed the legal criteria for service connection for the cause of the Veteran's death, and addressed this theory of entitlement in the analysis portion of the SOC, thus, the Board finds that an SOC has been issued on this claim. Moreover, the appellant's timely VA 9 addressed both section 1318 benefits and entitlement to benefits based on the cause of the Veteran' death. Thus, both issues are listed on the Title page of this decision and addressed below.

This appeal was processed using the Veterans Benefits Management System (VBMS), to include a May 2016 written brief by the representative, and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for the cause of the Veteran's death
is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death in March 2008, he was service-connected for PTSD at 70 percent, pes planus of the right foot at 10 percent, pes planus of the left foot at 10 percent, tinnitus at 10 percent, and bilateral hearing loss at 0 percent, and was receiving a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective June 19, 2003.

2.  The Veteran was not a former prisoner of war.

3. The Veteran was not continuously rated totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision, which has not been established here.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103(a) (West 2014); 38 C.F.R. §§ 3.22, 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2008, VA notified the appellant of what the evidence must show to establish a claim for DIC benefits under 38 U.S.C.A. § 1318, including notice of the disabilities for which the Veteran was service connected at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the appellant a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103(a).  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former prisoner of war and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).  

As noted above, the Veteran was discharged from service in February 1967 and died in March 2008.  

In a January 1998 VA rating decision, service connection for PTSD was granted and assigned at 50 percent effective from June 10, 1997, which was approximately 30 years after separation from service and 11 years prior to his death.  

At the time of his death, he was service-connected for PTSD assigned at 70 percent effective from June 19, 2003; pes planus of the right and left feet and tinnitus each assigned at 10 percent effective from June 19, 2003; and bilateral hearing loss assigned as noncompensable (0 percent) effective from June 19, 2003.  Thus, his combined rating for his service-connected disabilities was 80 percent. See 38 C.F.R. § 4.25 (2015). Thus, at no time was the Veteran's combined schedular rating at 100 percent. 
In addition to his schedular ratings, the Veteran was receiving TDIU effective from June 19, 2003, a period of approximately 5 years prior to his death.  These assigned effective dates for the disabilities ratings were approximately 36 years after separation from service and 5 years prior to his death.  

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled, either on a schedular basis or based on unemployability, for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled for a period of not less than five years from the date of the veteran's discharge or other release from active duty.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown the Veteran was former prisoner of war, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A.§ 1318 is denied.

REMAND

In an August 2008 attached statement to VA Form 21-4142, the appellant identified, in part, the following outstanding VA treatment records: Birmingham Veteran Hospital dated from 2004 to 2008, Edward Hines Veteran Hospital dated 1980s to 2004, and Tuscaloosa Veteran Hospital dated from 2004 to 2008.  She also completed a VA Form 21-4142 for each identified VA facility in December 2008.  While the record contains VA treatment records from the Edward Hines VA hospital dated from January 2003 to July 2003 and a June 2011 printout of the Veteran's active problem list from the Vista Hines VA healthcare system, there is no indication that an attempt has been made to obtain these identified records.  Thus, a remand is needed to obtain such records.  

Additionally, a remand is needed to obtain a VA medical opinion, considering whether there is a nexus between the Veteran's fatal rectal cancer and in-service herbicide exposure or exposure to contaminated water at Camp LeJeune, to properly adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from VA hospitals and/or facilities in Birmingham dated form 2004 to 2008, Edward Hines dated from 1980 to 2004, and Tuscaloosa dated form 2004 to 2008.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

2.  After completion of the above, send the claims file to an appropriate physician to provide an opinion regarding the etiology of the Veteran's fatal rectal cancer.  The examiner should note that review of the file occurred, to include the appellant's statements and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.

The physician must opine whether it is at least as likely as not that the cause of the Veteran's death was related to his military service.  In particular, he or she should state whether the Veteran's rectal cancer was at least as likely as not related to herbicide exposure either as one of the presumptive diseases or separate from the presumptive disease list, or was at least as likely as not related to exposure to contaminated water at Camp Lejeune.  A complete rationale should be provided.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

3.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


